GEORGE H. HANDY, M.D., State Health Officer Department ofHealth and Social Services
You have requested my opinion as to whether nursing homes owned or operated by religious or fraternal orders, whose policies *Page 31 
restrict admittance thereto to members thereof, are exempt from the provisions of sec. 146.30, Stats., and rules adopted pursuant thereto.
A review of sec. 146.30, Stats., and the department's rules adopted pursuant thereto, discloses that the only exemption concerned therewith is contained in subsec. (12m) of the aforementioned section of the statutes. It reads:
      "(12m) EXCEPTION FOR CHURCHES OPPOSED TO MEDICAL TREATMENT. Nothing in this section shall be so construed as to give authority to supervise or regulate or control the remedial care or treatment of individual patients who are adherents of any well recognized church or religious denomination which subscribes to the act of healing by prayer and the principles of which are opposed to medical treatment and who are resident in any home or institution operated by a member or members, or by an association or corporation composed of members of such well recognized church or religious denomination; provided, that such home or institution admits only adherents of such church or denomination and is so designated; nor shall the existence of any of the above conditions alone militate against the licensing of such a home or institution; and provided, further, that such home or institution shall comply with all rules and regulations relating to sanitation and safety of the premises and be subject to inspection thereof. Nothing herein contained shall modify or repeal any laws, rules and regulations governing the control of communicable diseases."
It is therefore my opinion, that unless the particular home or institution falls within the provisions contained in said subsection, nursing homes owned or operated by religious or fraternal orders, whose policies restrict admittance thereto to members thereof, are not exempt from the provisions of sec. 146.30, Stats., and rules adopted pursuant thereto.
RWW:GBS *Page 32